Citation Nr: 0735524	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-32 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for squamous cell cancer of 
the neck, unknown primary, to include as due to exposure to 
an herbicide agent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to February 
1974.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an April 2005 rating decision rendered by the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

A motion to advance this case on the docket was granted by 
the Board in July 2007.  See 38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
requisite time period. 

2.  With resolution of reasonable doubt in favor of the 
veteran, his currently diagnosed squamous cell cancer 
metastasized from a primary cancer of the lung.


CONCLUSION OF LAW

Squamous cell cancer of the neck is presumed to have been 
incurred during active duty.  38 U.S.C.A. §§ 1110, 1116, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

In light of the fully favorable finding with regard to the 
issue of service connection for squamous cell cancer of the 
neck, unknown primary, the Board finds that no further 
discussion of VCAA compliance is necessary.  Also, the RO 
will have the opportunity to provide the veteran with notice 
of the disability-rating and effective-date elements of his 
claim when effectuating the Board's grant.  

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  

In some circumstances, a disease associated with exposure to 
certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. § 
1116(a) (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2007).  A veteran who served in the Republic of Vietnam 
during the period from January 9, 1962 to May 7, 1975 shall 
be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f) (West 2002).

Diseases associated with such exposure include:  chloracne or 
other acneform diseases consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes); Hodgkin's disease; chronic lymphocytic 
leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e) (2007), as amended by 
66 Fed. Reg. 59,540 (October 16, 2003).

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii) (2007).  The last date on which such a 
veteran shall be presumed to have been exposed to an 
herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam during the period from 
January 9, 1962 to May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii) (2007).

Having carefully considered the veteran's claim in light of 
the record and the applicable law, and affording the veteran 
all reasonable doubt, the appeal as to this issue will be 
granted.  In this regard, the veteran's service medical 
records indicate that he had service in the Republic of 
Vietnam during the requisite time period. Thus, the veteran 
is presumed to have been exposed during his period of service 
to an herbicide agent.  38 U.S.C.A. § 1116(f) (West 2002).

The veteran contends that his squamous cell cancer of the 
neck of unknown primary is due to his exposure to Agent 
Orange during his period of service in Vietnam. 

The veteran was diagnosed with moderately differentiated 
squamous cell carcinoma of the left neck in August 2004.  In 
September 2004, the veteran underwent a left neck functional 
dissection.  Cancer was not found in the lung, bronchus, 
larynx, or trachea.  
	
In an April 2005 VA examination report, the examiner opined, 
without explanation, that the veteran's squamous cell cancer 
was more likely than not attributed to exposure to herbicides 
while in Vietnam. 

Based on a report from the National Academy of Science (NAS), 
the Secretary determined, as published at 72 Fed. Reg. 32395 
(June 12, 2007), that there is no positive association 
between exposure to herbicides and squamous cell cancers.  
Given the varying opinions and the medical question involved 
in the appeal, the Board determined that it was necessary to 
obtain a medical advisory opinion from a Veterans' Health 
Administration (VHA) oncologist pursuant to authority set 
forth in 38 U.S.C.A. § 7109 (West 2002) and 38 C.F.R. § 
20.901(a) (2007).  

In the October 2007 VHA opinion, Dr. F.H. reaffirmed that the 
veteran had squamous cell carcinoma of unknown primary.  He 
noted that the veteran was a non-smoker, which suggested, but 
did not prove, that the veteran was exposed to some toxin 
that initiated carcinogenesis.  He maintained that the 
veteran's tumor was derived from either an unidentified 
source in the head and neck region or the lung.  He indicated 
that in the absence of pathologic evidence of a primary head 
and neck cancer or a lung cancer, it was possible that the 
source of the tumor could have been either tissue.  He noted 
however that in a non-smoker, such as the veteran, it was 
probably more likely that the source of the metastatic 
disease in the neck was from a lung primary since this tumor 
occurred more commonly in non-smokers than head and neck 
cancer.  He acknowledged that it was unlikely that the 
primary source would be identified.  He concluded that 
without proof of the primary source, it was at least as 
likely that the primary cancer was derived from lung tissue 
as head and neck tissue.  

In the expert medical opinion of Dr. F.H., the veteran's 
squamous cell carcinoma originated in either the head and 
neck area or in the lung.  Under the "benefit of the doubt" 
rule, where there exists an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the veteran 
shall prevail upon the issue.  38 U.S.C.A. 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2007); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The mandate to accord the 
benefit of the doubt is triggered when the evidence has 
reached such a stage of balance.  In this matter, the Board 
is of the opinion that a state of relative equipoise has been 
reached so the benefit of the doubt rule will therefore be 
applied.  Affording the veteran all reasonable doubt, the 
Board finds that the veteran's squamous cell cancer 
metastasized from a primary cancer of the lung, which is a 
disease subject to presumptive service connection based on 
exposure to certain herbicide agents.  Therefore, the veteran 
is entitled to service connection for squamous cell cancer of 
the neck on a presumptive basis.


ORDER

Service connection for squamous cell cancer of the neck is 
granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


